EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM To: FreeStar Technology Corporation We consent to the incorporation by reference on Registration Statements on Form S-8 (No. 333-140374) of FreeStar Technology Corporation of our report, which includes an explanatory paragraph regarding the substantial doubt about the Company's ability to continue as a going concern, dated August 30, 2007, included in FreeStar Technology Corporation's Annual Report on Form 10-KSB for the year ended June 30, 2007. /s/ RBSM
